DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claim(s) 5, 9-10 and 18-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 9, 18, 20-22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2018/0120149) in view of Yang et al. (US 2016/0132712).

Regarding claim 5, Chung et al. disclose an optical fingerprint reader (Paragraphs [0024] and [0038], for fingerprints), comprising a cover plate (Figure 3, 110), an optical sensor layer (Figure 3, 130) and a collimator (Figure 3, 140),
wherein the collimator comprises at least two collimation layers (Figure 3, 142 and 144 and paragraph [0039]) and one or more light-transmissive substrates (Figure 3, light-transmissive substrate 1421), each of which is arranged between two adjacent ones of the at least two collimation layers (Figure 3 shows 1421 is between 1422 of 142 and 1442 of 144),
the at least two collimation layers have a plurality of collimation holes (Figure 3, holes W), and corresponding collimation holes of two adjacent collimation lavers of the at least two collimation layers are aligned with each other (Figure 2 shows holes W which are aligned.), and
the collimator is arranged between the cover plate and the optical sensor layer (Figure 3 shows collimator 140 is between 110 and 130).
Chung et al. fail to teach wherein the collimation holes of one of the at least two collimation layers closest to the optical sensor layer have a many-to-one relationship with each sensor pixel of the optical sensor layer.
Yang et al. disclose wherein collimation holes closest to an optical sensor layer have a many-to-one relationship with each sensor pixel of the optical sensor layer (Figure 4A shows vias 412 [holes] and photodiode1 [pixel of an optical sensor layer. See paragraphs [0034]-[0035] which explain that Figure 4A represents one sensor pixel.  Thus, there are many collimation holes for each sensor pixel photodiode as shown in Figure 4A, thus a many-to-one relationship.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the pixel teachings of Yang et al. in the optical fingerprint reader taught by Chung et al. so as to create a many-to-one relationship between the collimation holes and each sensor pixel of the optical sensor layer while also providing for capacitive sensing.  The motivation to combine would have been in order to better resolve the 3D fingerprint structure (See paragraph [0034] of Yang et al.).

Regarding claim 9, please refer to the rejection of claim 5, furthermore Chung et al. also disclose a full screen display (Figure 5), comprising an organic light emitting diode (OLED) layer (Figure 5, 410 and paragraph [0044]) and the optical fingerprint reader (See claim 5), and the OLED layer is arranged between the cover plate and the collimator, and the collimator and the optical sensor layer cover the entire OLED layer (Figure 5 shows that 410 is between 110 and 140, where 140 and 130 cover the entire layer 410.).  

Regarding claim 18, Chung et al. and Yang et al. disclose the collimator according to claim 1, wherein the two adjacent collimation layers have a same number of collimation holes (Chung et al.: Figure 3 shows the same number of collimation holes for 142 and 144), and the corresponding collimation holes of the two adjacent collimation layers are arranged opposite to each other (Chung et al.: Figure 3 shows that the holes for 142 and 144 are arranged opposite each other.). 

Regarding claim 20, Chung et al. and Yang et al. disclose the collimator according to claim 1, wherein the at least two collimation layers are made of a light-shielding material (Chung et al.: Paragraph [0039], light absorbing, thus shield light so light goes through holes.).  

Regarding claim 21, this claim is rejected under the same rationale as claim 18.

Regarding claim 22, Chung et al. and Yang et al. disclose the optical fingerprint reader according to claim 5, wherein the optical sensor layer is a glass-based optical sensor layer (Chung et al.: Paragraphs [0026] and [0034], the cover plate and the substrates are made of glass and thus the optical sensor layer is a “glass-based” since the light signals must pass through glass to the sensor.).  

Regarding claim 27, this claim is rejected under the same rationale as claim 22.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2018/0120149) in view of Yang et al. (US 2016/0132712) and further in view of Lee et al. (US 2014/0355846).

Regarding claim 10, Chung et al. and Yang et al. disclose the full screen display according to claim 9.
Chung et al. and Yang et al. fail to teach wherein the OLED layer is a flexible OLED layer or a glass OLED layer.
Lee et al. disclose wherein an OLED layer is a flexible OLED layer (Paragraph [0063]).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to make the OLED taught by the combination of Chung et al. and Yang et al. a flexible OLED layer as taught by Lee et al.  The motivation to combine would have been in order to allow flexibility of the device thus reducing the possibility of device breakage.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2018/0120149) in view of Yang et al. (US 2016/0132712) and further in view of He et al. (US 2017/0124370).

Regarding claim 19, Chung et al. and Yang et al. disclose the collimator according to claim 1.
Chung et al. and Yang et al. fail to teach wherein there is one or more position-adjustable collimation layers among the at least two collimation layers.  
He et al. disclose wherein there is one or more position-adjustable collimation layers (Paragraph [0093], “By adjusting the opening or the hole…”).  
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the position-adjustable teachings of He et al. in the collimator taught by the combination of Chung et al. and Yang et al..  The motivation to combine would have been in order to adjust the light collecting angle so as to provide improved spatial resolution for fingerprint sensing (See paragraph [0093] of He et al.).

Claim 24-25 and 29-30 is rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2018/0120149) in view of Yang et al. (US 2016/0132712) and further in view of Smith et al. (US 2017/0161543).

Regarding claim 24, Chung et al. and Yang et al. disclose the optical fingerprint reader according to claim 22.
Chung et al. and Yang et al. fail to teach wherein the glass-based optical sensor layer comprises ON/OFF Thin Film Transistors (TFTs) and photo diodes.
Smith et al. disclose wherein an optical sensor layer comprises ON/OFF Thin Film Transistors (TFTs) and photo diodes (Paragraph [0059]).
Thus, the combination of Chung et al. and Yang et al. and Smith et al. each disclose an optical fingerprint reader comprising an optical sensor layer. A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the optical sensor layer comprising ON/OFF Thin Film Transistors (TFTs) and photo diodes of Smith et al. could have been substituted for the optical sensor layer of the combination of Chung et al. and Yang et al. because both of the optical sensor layers serve the purpose of providing signals for fingerprint detection. Furthermore, a person of ordinary skill in the art would have been able to carry out the substitution. Finally, the substitution achieves the predictable result of allowing fingerprints to be detected.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the optical sensor layer of Smith et al. for the optical sensor layer of the combination of Chung et al. and Yang et al. according to known methods to yield the predictable result of providing fingerprint detection.

Regarding claim 25, Chung et al., Yang et al. and Smith et al. disclose the optical fingerprint reader according to claim 24, wherein the photo diodes comprise Positive Intrinsic Negative (PIN) photo diodes (Smith et al.: Paragraph [0059], pin diodes).

Regarding claim 29, this claim is rejected under the same rationale as claim 24.

Regarding claim 30, this claim is rejected under the same rationale as claim 25.

Claim 23 and 28 is rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2018/0120149) in view of Yang et al. (US 2016/0132712) and further in view of Smith et al. (US 2017/0161543) and Choo et al. (US 2018/0150671).

Regarding claim 23, please refer to the rejection of claim 24, and furthermore Chung et al., Yang et al. and Smith et al. fail to explicitly teach wherein the photo diodes are photo TFTs.
Choo et al. disclose wherein a photo diode can be implemented as a TFT, i.e. photo TFTs (Paragraph [0121]).
Hence the prior art includes each element claimed although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of the actual combination of the elements in a single prior art reference.  In combination, the combination of Chung et al., Yang et al. and Smith et al. performs the same function as it does separately of providing optical fingerprint detection, and Choo et al. performs the same function as it does separately of providing photo TFTs in an optical fingerprint sensor.
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention could have combined the elements as claimed by known methods, and that in combination, each element merely performed the same function as it does separately.  The results of the combination would have been predictable and resulted in the glass-based optical sensor layer comprises ON/OFF Thin Film Transistors (TFTs) ang photo TFTs.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 28, this claim is rejected under the same rationale as claim 23.

Claim 26 and 31 is rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2018/0120149) in view of Yang et al. (US 2016/0132712) and further in view of Chung et al. (US 2018/0293452).

Regarding claim 26, Chung et al. and Yang et al. disclose the optical fingerprint reader according to claim 5.
Chung et al. and Yang et al. fail to teach wherein the light receiving angles corresponding to the collimation holes in the at least two collimation layers are about 7 degrees.
Chung et al. (US 2018/0293452) disclose wherein light receiving angles corresponding to collimation holes in at least two collimation layers are about 7 degrees (Paragraph [0091] explains that the inclination direction d1 can correspond to a projection direction of the signal light beam L’ and that the angle is between 0 and 60 degrees, which covers “about 7 degrees”).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the teachings of Chung et al. (US 2018/0293452) in the optical fingerprint reader taught by the combination of Chung et al. and Yang et al. such that the light receiving angles corresponding to collimation holes in at least two collimation layers are about 7 degrees.  The motivation to combine would have been in order to increase an amount of the signal light beam received by the sensor (See paragraph [0091] of Chung et al. (US 2018/0293452)).

Regarding claim 31, this claim is rejected under the same rationale as claim 26.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
31 August 2022